..         Case
            Case2:08-md-02002-GEKP
                 2:08-md-02002-GEKP Document
                                    Document1915-1 Filed08/07/19
                                             1918 Filed  07/29/19 Page
                                                                   Page11ofof22
 ,,

                               lJNITED STATES DISTRICT COURT
                         IN THE EASTER"J DISTRICT OF PENNSYLVANIA



      IN RE: PROCESSED EGG PRODUCTS                                     MDLNo.2002
      A.1'lTITRlJST LITIGATION                                          Case No: 08-md-02002


      THIS DOCUMENT APPLIES TO
      ALL DIRECT PURCHASER ACTIONS
                                                         .

                                             _jJ'ROPOS~B~t~
                                      ENTRY OF JUDGMENT
                                IN FAVOR OF MICHAEL FOODS, INC.

             By Order dated November 20, 2017, the Court granted final approval of the class action

      settlement between the Direct Purchaser Plaintiffs ("DPPs") and Michael Foods, Inc. and

      directed the parties to "consummate the settlement agreement in accordance with its terms."

      Order Granting Final Approval of the Class Action Settlement Between Direct Purchaser

      Plaintiffs and Defendant Michael Foods, Inc. ("Order Granting Final Approval") [Dkt. 1572.]

      :'.'Jo object10ns were made to the settlement and no appeals from the Order Granting Final

      Approval were filed.

             In accordance with the Order Granting Final Approval, the parties did consummate the

      settlement agreement, and the settlement became effective. Without limitation, following the

      Order Granting Fmal Approval, payment of the settlement amount was paid to the Class, the

      claims belonging to the Direct Purchaser Plaintiffs and Class Members that did not file a timely

      request for exclusion were released, and l'v1ichael Foods was no longer a party to the Direct

      Purchaser class act10n.
     Case
      Case2:08-md-02002-GEKP
           2:08-md-02002-GEKP Document
                              Document1915-1 Filed08/07/19
                                       1918 Filed  07/29/19 Page
                                                             Page22ofof22



      This order confirms, as contemplated in the Settlement Agreement, that (a) the DPP

Complaint had been dismissed with prejudice as to Michael Foods and (b) final judgment of

dismissal as to Michael Foods was being entered. To conform the record in accordance with

the terms of the consummated Settlement Agreement as approved by the Court, the Court

hereby confirms:

       1.     The claims alleged and sought in this matter by Direct Purchaser Plaintiffs

              against Michael Foods, having been settled, are dismissed with prejudice.

      2.      Insofar as there is no just reason for delay, pursuant to Fed.R.Civ. P. 54(b):

              a.     Final judgment as to the DPP action is entered in favor of Michael

                     Foods.

              b.     Final judgment is granted in favor of Michael Foods on any claim of a

                     Class Member that did not file a timely notice for exclusion.

       3.     Each party shall bear its own costs and attorneys' fees.

       Nothing herein affects when the settlement became effective, as set forth above.


                                            BY THE COURT:




                                                     le Gene E.K. Pratter
                                                    States District Judge




                                                2
